Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/28/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,2,10-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over RU 2699467 as evidence by Fehling (4220268).
	The RU document teach a powder composition including not less than 95% tabular Al2O3 and not less than 2% MgO, see abstract. 
	With respect to claim 2, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
	With respect to claim 10, the claim fails to set forth the particle size and standard deviations of the different particle fractions therefor does not distinguish of any particle size. For example, if an average particle size if 5 mm there would be particles lower than 5mm, higher than 5 mm and some at 5mm therefor 3 different fractions.
	With respect to claim 11, Fehling is evidence that tabular alumina has a particle size of less than 6mm, see example 3.
	With respect to claims 12 and 13, the RU document does not add SiO2 or silicon compounds.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by RU 2632078.
	The RU document teaches a mixture of alpha alumina in an amount of 100 pts by wt and 0.2-0.3 wp of MgO, see abstract.
With respect to claims 15 and16, the RU document does not add SiO2 or silicon compounds.
	The claims are anticipated.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 05009064.
	The JP document teaches a mixture of alpha alumina powder with 0.07-0.15 wt% MgO, see abstract. 
With respect to claims 15 and16, the JP document does not add SiO2 or silicon compounds.
	The claims are anticipated.
Claim(s) 17 and 18 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 106220149.
	The CN document teaches a powder mixture including 99.5 wt% Al2O3, .3 wt% MgO and .2 wt% SiO2, embodiment 1 of machine translation. Embodiment 2 includes 98.8 wt% Al2O3, .1 wt% MgO and .1 wt% SiO2. Embodiment 3 includes 99.5 wt% Al2O3, .15 wt% MgO and .15 wt% SiO2.
	With respect to the alumina being reactive alumina, the claim fails to define what is considered reactive alumina as well as the CN document teaches nano-alumina. The specification is also silent as to defining reactive alumina.
With respect to claim 18, the claim fails to set forth the particle size and standard deviations of the different particle fractions therefor does not distinguish of any particle size. For example, if an average particle size if 5 mm there would be particles lower than 5mm, higher than 5 mm and some at 5mm therefor 3 different fractions.
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harun et al “Effect of MgO on the Microstructure of Al2O3”.
	Harun et al teach a powder mixture of 99.75 wt% Al2O3 of 25 microns and 90 microns and .25 wt% MgO, see experimental page 336.
	With respect to claim 18 two fractions are taught 25 microns and 90 microns.
	With respect to claims 19 and 20, SiO2 is not added.
The claims are anticipated.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Applicants argument that Yang (CN 106220149) and Harun fail to teach reactive alumina is not persuasive in overcoming the rejections because the claims and the disclosure fail to describe reactive alumina, what the alumina is reactive with and what physical features make the alumina reactive.
The rejections of claims 1,2,10-16 over Yang and Harun are withdrawn in view of the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
08/15/2022